MARVIN, Chief Judge.
In this action between the executor and two of the decedent’s heirs over the sale of immovable property of the estate, we award frivolous appeal damages in favor of the executor, who, for that purpose, answered the appeal of the heirs. The appeal was dismissed when the heirs, after seeking a sus-pensive appeal, but perfecting only a devolu-tive appeal, failed to file an appellate brief or to respond to this court’s later notice to them to do so or suffer dismissal of the appeal.
Under such circumstances the answer to the appeal is maintained. La. C.C.P. art. 2133; State, in the Interest of Muse v. Ross, 26,544 (La.App.2d Cir. 3/1/95), 651 So.2d 364.
Our review of the record convinces us that the trial court’s judgment approving the pri*917vate sale of succession property is correct, factually and legally. An award of damages for frivolous appeal is warranted, as the appeal was obviously taken solely for delay. La. C.C.P. art. 2164; State in the Interest of Muse v. Ross, supra; Capital-Union Savings, F.A. v. Williams, 528 So.2d 187 (La. App. 1st Cir.1988).

DECREE

Judgment is hereby rendered in favor of the executor of the estate, Rayburn Keith Chapman, and against Patricia Prokopf and Marilyn Russell, in solido, for $750, with legal interest from judicial demand and all costs, here and below.